DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              W.H., the father,
                                Appellant,

                                     v.

DEPARTMENT OF CHILDREN AND FAMILIES, GUARDIAN AD LITEM
           and FOSTER CHILDREN’S PROJECT,
                       Appellee.

                              No. 4D19-2395

                          [February 6, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John A. Frusciante, Senior Judge; L.T. Case No. 50-2017-
DP-000493.

  Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellant.

  Andrew Feigenbaum, Appellate Counsel, Children’s Legal Services,
West Palm Beach, for appellee, Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division, Statewide Guardian Ad Litem
Office, Tallahassee, for appellee, Guardian Ad Litem.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.